                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION
                              CASE NO.: 3:20-cv-1455-J-39MCR

TOSHIYA HIRATA,

         Plaintiff,

v.

FOBESOFT INC,
A Florida Profit Corporation,

      Defendant.
____________________________________/

              PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS AND
                      CORPORATE DISCLOSURE STATEMENT

         I hereby disclose the following pursuant to this Court’s interested persons order:

1.)      The name of each person, attorney, association of persons, firm, law firm, partnership,

and corporation that has or may have an interest in the outcome of this action – including

subsidiaries, conglomerates, affiliates, parent corporation, publicly-traded companies that own

10% or more of a party’s stock, and all other identifiable legal entities related to any party in the

case:

        1. Toshiya Hirata – Plaintiff

        2. Noah E. Storch, Esquire – Counsel for Plaintiff

        3. Alexander T. Harne, Esquire – Counsel for Plaintiff

        4. Richard Celler Legal, P.A. – Attorneys for Plaintiff

        5. Fobesoft Inc. – Defendant


2.)      The name of every other entity whose publicly traded stock, equity, or debt may be

substantially affected by the outcome of the proceedings:
      1. None known.

3.)    The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors’ committee (or twenty largest

unsecured creditors) in bankruptcy cases:

      1. None other than the persons identified in above.

4.)    The name of each victim (individual or corporate) of civil and criminal conduct alleged

to be wrongful, including every person who may be entitled to restitution:

      1. Toshiya Hirata – Plaintiff

       I hereby certify that I am unaware of any actual or potential conflict of interest involving

the district judge and magistrate judge assigned to this case, and will immediately notify the

Court in writing on learning of any such conflict.

       Dated this 28th day of January, 2021.

                                               Respectfully submitted,

                                               /s/ Alexander T. Harne_
                                               Alexander T. Harne, Esq.
                                               Florida Bar No. 126932
                                               RICHARD CELLER LEGAL, P.A.
                                               10368 W. State Rd 84, Suite 103
                                               Davie, Florida 33324
                                               Telephone: (866) 344-9243
                                               Facsimile: (954) 337-2771
                                               E-mail: aharne@floridaovertimelawyer.com

                                               Counsel for Plaintiff
                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this this 28th day of January, 2021, a true and correct copy

of the foregoing has been filed using CM/ECF which will send a copy of same to all counsel of

record.


                                                    /s/ Alexander T. Harne_
                                                    Alexander T. Harne, Esq.
